IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

RICO JUHWAN HUDSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D14-5936

STATE OF FLORIDA,

     Appellee.
_______________________________/

Opinion filed May 8, 2015.

An appeal from the Circuit Court for Escambia County.

Nancy A. Daniels, Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.      See Logan v. State, 846 So. 2d 472 (Fla. 2003).          This

disposition is without prejudice to appellant pursuing his appellate remedies in the

pending appeal in case number 1D14-5697, in which appellant is represented by

appointed counsel.

LEWIS, C.J., WETHERELL and RAY, JJ., CONCUR.